Plaintiff wás injured while employed on one of defendant’s ships off the coast of Virginia. Plaintiff, at the time of the accident, had no home on land, but was a resident of Richmond county in this State at the time of the commencement of this action. The defendant is a Maryland corporation. Plaintiff brought this action in this State by an attachment of funds of defendant in a New York *810city bank, and by service of the summons and complaint personally without the State. Defendant appeared specially, and moved to dismiss on the ground that prosecution of the action in the State of New York would impose an oppressive and unreasonable burden upon its interstate and foreign commerce, and, as an incident to that relief, sought to vacate the attachment. Order denying defendant’s motion affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within ten days from the entry of the order herein. The maintenance of this action will cause no oppressive and unreasonable burden upon defendant. There is some support for the plaintiff’s claim that the defendant was doing business in this State at the time of the commencement of the action; but even if it were not, the plaintiff has a right to bring this action in this State, under section 224 of the General Corporation Law, and on the authority of Gregonis v. P. & R. Coal & Iron Co. (235 N. Y. 152). Jurisdiction has been acquired by the attachment of defendant’s property within this State. Lazansky, P. J., Hagarty, Tompkins and Johnston, JJ., concur; Davis, J., concurs in result.